Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 21:  a battery exchange method for a battery kiosk, comprising: activating a first visual indicator associated with a check-in receptacle, the first visual indicator providing guidance for placement of a first rechargeable battery at the battery kiosk; authenticating the first rechargeable battery; activating a second visual indicator associated with an available battery slot of the battery kiosk; receiving the first rechargeable battery in the available battery slot; and in response to receiving the first rechargeable battery in the available battery slot: unlocking a second rechargeable battery from a different battery slot in the battery kiosk; and activating a third visual indicator associated with the different battery slot, the visual indicator providing notification that the second rechargeable battery is removable from the different battery slot, in combination with the remaining limitations of independent claims.  
Claim 33:  a rechargeable battery kiosk for battery exchange, comprising: at least one processing unit; and a memory coupled to the at least one processing unit and storing instructions that, when executed by the at least one processing unit, perform a , in combination with the remaining limitations of independent claims.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859